DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 8 and 9, directed to Group/Invention II, non-elected without traverse.  Accordingly, claims 8 and 9 have been cancelled.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Thomas W. Bailey on 09 August 2022. 
The application has been amended as follows:

1. [Currently Amended] [[air-filled intra-ocular lens comprising a first non-deformable optical element which is sealed around its perimeter to a second deformable optical element forming a sealed [[air-filled collapsible cavity between said first and second optical elements, said first non-deformable optical element and said second deformable optical element each having central transparent optical regions and first and second haptic regions associated with respective ones of said first non-deformable optical element and said second deformable optical element and each sealingly connected to the other to form said sealed perimeter, wherein said first non-deformable optical element has a convex shape upon its upper surface with a central contact region of said convex upper surface pressing against a central contact region of said deformable optical element leaving an air space in the remaining area between the optical regions of said first and second optical elements,
wherein said sealed air-filled collapsible cavity comprises an optical region, located between said optical regions of said first and second optical elements, and a haptic region located between said optical region and said sealed perimeter of the haptic regions of said first and second optical elements, wherein said air-filled collapsible cavity has at least one channel communicating between said optical region and said haptic region whereby when external force generated by ciliary muscle tension is directed upon the perimeter of the optical regions of said first and second optical elements, said optical region of said sealed air-filled collapsible cavity is compressed, thereby evacuating fluid within it toward the haptic region of said sealed air-filled collapsible cavity through said at least one communicating channel and a lower surface of said second deformable optical element is compressed against an upper surface of said non-deformable optical element, thereby focusing the eye upon distant objects, and whereby the elasticity of said deformable optical element causes said compression to be reduced when said ciliary muscle tension is reduced.
2. [Canceled]
3. [Canceled]
4. [Original] The intra-ocular lens of claim 1 wherein said contact region of said convex upper surface of said first optical element pressing against a contact region of said deformable optical element is an apex of said convex upper surface of said first optical element.
5. [Currently Amended] The intra-ocular lens of claim [[1 wherein said at least one [[channel between said optical region and said haptic region of said sealed fluid-filled collapsible cavity comprises a circular channel formed in the lower surface of said deformable optical element interconnecting with a plurality of radial channels formed in the lower surface of said deformable optical element.
6. [Currently Amended] The intra-ocular lens of claim [[1 wherein said at least one [[channel between said optical region and said haptic region of said sealed fluid-filled collapsible cavity comprises a circular channel formed in the upper surface of said non-deformable optical element interconnecting with a plurality of radial channels formed in the upper surface of said non-deformable optical element.
7. [Currently Amended] The intra-ocular lens of claim [[1 wherein the upper convex surface of said first non-deformable optical element and the lower surface of said second deformable optical element are constructed with short radii of curvature.
8. [Canceled]
9. [Canceled]


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a partially air-filled intra-ocular lens comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
a first non-deformable optical element which is sealed around its perimeter to a second deformable optical element forming a sealed air-filled collapsible cavity between said first and second optical elements, said first non-deformable optical element and said second deformable optical element each having central transparent optical regions and first and second haptic regions associated with respective ones of said first non-deformable optical element and said second deformable optical element and each sealingly connected to the other to form said sealed perimeter, wherein said first non-deformable optical element has a convex shape upon its upper surface with a central contact region of said convex upper surface pressing against a central contact region of said deformable optical element leaving an air space in the remaining area between the optical regions of said first and second optical elements,
wherein said sealed air-filled collapsible cavity comprises an optical region, located between said optical regions of said first and second optical elements, and a haptic region located between said optical region and said sealed perimeter of the haptic regions of said first and second optical elements, wherein said air-filled collapsible cavity has at least one channel communicating between said optical region and said haptic region whereby when external force generated by ciliary muscle tension is directed upon the perimeter of the optical regions of said first and second optical elements, said optical region of said sealed air-filled collapsible cavity is compressed, thereby evacuating fluid within it toward the haptic region of said sealed air-filled collapsible cavity through said at least one communicating channel and a lower surface of said second deformable optical element is compressed against an upper surface of said non-deformable optical element, thereby focusing the eye upon distant objects, and whereby the elasticity of said deformable optical element causes said compression to be reduced when said ciliary muscle tension is reduced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774